Exhibit 10.2

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is dated as of the 3rd day of December,
2012 (the “Effective Date”), by and between Vermillion, Inc. (the “Company”) and
Gail S. Page (“Consultant”). The Company desires to retain Consultant as an
independent contractor to perform consulting services for the Company, and
Consultant is willing to perform such services, on terms set forth more fully
below. In consideration of the mutual promises contained herein, the parties
hereto (the “Parties”) agree as follows:

1. SERVICES AND CONSIDERATION

(a) Consultant shall act as a consultant and advisor to the Company and perform
the services as described in Exhibit A (the “Services”).

(b) The Company shall pay Consultant the compensation set forth in Exhibit A for
the performance of the Services. The Company shall also reimburse Consultant for
approved reimbursable travel expenses incurred by Consultant in performing the
Services pursuant to this Agreement, in accordance with the Company’s expense
reimbursement policy as in effect from time to time.

(c) Consultant shall submit all statements for Services and reimbursable travel
expenses on a monthly basis in a form approved by the Company. The Company shall
pay each such statement within fifteen (15) days after receipt.

2. CONFIDENTIALITY

(a) Definition. “Confidential Information” means any information, technical,
data, trade secrets or know-how that the Company considers to be confidential or
proprietary including, but not limited to, research, product plans, products,
services, suppliers, customer lists and customers, prices and costs, markets,
software, developments, inventions, laboratory notebooks, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, licenses, finances, compensation packages, budgets or other business
information disclosed by the Company either directly or indirectly in writing,
orally or by drawings, or through Consultant’s allowed observation of parts or
equipment, or through creation by Consultant in the course of providing the
Services during the term of this Agreement. Consultant also understands that
Confidential Information includes, but is not limited to, information pertaining
to any aspects of the Company’s business that is either information not known by
actual or potential competitors of the Company or is proprietary information of
the Company or its customers or suppliers, whether of a technical nature or
otherwise. Further, Confidential Information, as defined herein, may include,
but is not limited to, information disclosed to the Company by third parties.
Confidential Information does not include information that Consultant can
establish: (i) was publicly known and made generally available in the public
domain prior to the time of disclosure to Consultant by the Company;
(ii) becomes publicly known and made generally available after the disclosure to
Consultant by the Company through no wrongful action or inaction of Consultant;
(iii) is in the possession of Consultant, without confidentiality restrictions,
at the time of disclosure to Consultant by the



--------------------------------------------------------------------------------

Company as shown by Consultant’s files and records immediately prior to the time
of disclosure; or (iv) has been approved for release by the Company’s prior
written authorization.

(b) Non-Use and Non-Disclosure. Consultant will not, during or subsequent to the
term of this Agreement, use the Company’s Confidential Information for any
purpose whatsoever other than the performance of the Services on behalf of the
Company. Consultant will not, during or subsequent to the term of this
Agreement, disclose the Company’s Confidential Information to any third party.
Consultant shall not reverse engineer, disassemble or decompile any prototypes,
software or other tangible objects, that embody the Company’s Confidential
Information. Consultant further agrees to take all reasonable precautions to
prevent any unauthorized disclosure of such Confidential Information including,
but not limited to, having each employee of Consultant, if any, with access to
any Confidential Information, execute a non-disclosure agreement containing
provisions no less favorable to the Company and protective of Confidential
Information unless Consultant has received prior written approval for such
action from the Company; and in such event, Consultant shall reproduce on any
such approved copies any of Company’s proprietary rights and confidentiality
notices in the same manner in which such notices were set forth in or on the
original. Consultant shall immediately notify the Company in the event of any
unauthorized use or disclosure of Confidential Information.

(c) Former or Concurrent Employer’s Confidential Information. Consultant agrees
that Consultant will not, during the term of this Agreement, improperly use,
disclose, or induce the Company to use any proprietary information or secrets of
any third party. Consultant will not bring onto the premises of the Company
unpublished document or proprietary information belonging to any third party.
Consultant will indemnify the Company and hold it harmless from and against all
claims, liabilities, damages and expenses, including reasonable attorneys’ fees
and other legal expenses, arising out of or connection with any violation or
claimed violation of a third party’s rights resulting in whole or in part from
the Company’s use of the work product of Consultant under this Agreement.

(d) Third Party Confidential Information. Consultant recognizes that the Company
has received and in the future will receive confidential or proprietary
information of third parties subject to a duty on the Company’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. Consultant agrees that Consultant owes the Company and such third
parties, during the terms of the Agreement and thereafter, a duty to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm, corporation or other entity or to use it
except as necessary in carrying out the Services for the Company consistent with
the Company’s agreement with such third party.

(e) Return of Materials. All documents and other tangible objects containing or
representing Confidential Information and all copies thereof that are in the
possession of Consultant shall be and remain the property of the Company, and
Consultant shall promptly return such Confidential Information and all copies
thereof to the Company upon termination of this Agreement or upon the Company’s
earlier request.

 

2



--------------------------------------------------------------------------------

3. OWNERSHIP

(a) Assignment. Consultant agrees that all copyrightable material, notes,
records, drawings, designs, inventions, improvements, developments, discoveries
and trade secrets (collectively, “Inventions”) conceived, made or discovered by
Consultant, solely or in collaboration with others, during the period of this
Agreement that relate in any manner to the business of the Company that
Consultant may be directed to undertake, investigate or experiment with, or that
Consultant may become associated with in work, investigation or experimentation
in the line of business of the Company in performing the Services hereunder, are
the sole property of the Company. In addition, any Inventions made by Consultant
that constitute copyrightable subject matter shall be considered “works made for
hire” as that term is defined in the United States Copyright Act. Consultant
hereby assigns fully (and agrees to further assign or cause to be assigned, as
necessary to effect such full assignment) to the Company all Inventions and any
copyrights, patents, or other intellectual property rights relating thereto.

(b) Further Assurances. Consultant agrees to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, or other intellectual
property rights relating thereto in any and all countries, including in the
disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments that the Company shall deem necessary in order to
apply for and obtain such rights and in order to assign and convey to the
Company, its successors, assigns and nominees the sole and exclusive right,
title and interest in and to such Inventions, and any copyrights, patents, or
other intellectual property rights relating thereto. Consultant further agrees
that Consultant’s obligation to execute or cause to be executed any such
instrument or papers, when it is in Consultant’s power to do so, shall continue
after the termination of this Agreement.

(c) Pre-Existing Materials. Consultant agrees that if, in the course of
performing the Services, Consultant incorporates into any Invention developed
hereunder any invention, improvement, development, concept, discovery or other
proprietary information owned by Consultant or in which Consultant has an
interest (i) Consultant shall inform the Company, in writing, before
incorporating such invention, improvement, development, concept, discovery or
other proprietary information into any Invention; and (ii) the Company is hereby
granted and shall have a nonexclusive, royalty-free, perpetual, irrevocable,
worldwide, transferable license (with the right to sublicense) to make, have
made, modify, use, sell and/or import such item as part of or in connection with
such Invention. In addition, Consultant agrees that Consultant will promptly
make full written disclosure to the Company, will hold in trust for the sole
right and benefit of the Company, and hereby assigns to the Company, or its
designees, all Consultant’s right, title and interest in and to any Inventions
created within three (3) years after the termination of this Agreement that are
based upon or derived from Confidential Information, and Consultant agrees that
such Inventions are and shall be the sole and exclusive property of the Company.
Nothing in the preceding sentence shall be construed to limit Consultant’s
obligations under Section 2 (“Confidentiality”) of this Agreement. Consultant
shall not incorporate any invention, improvement development, concept, discovery
or other proprietary information owned by any third party into any Invention
without Company’s prior written permission.

 

3



--------------------------------------------------------------------------------

(d) Attorney in Fact. Consultant agrees that if the Company is unable, because
of Consultant’s unavailability, dissolution, mental or physical incapacity, or
for any other reason, to secure Consultant’s signature to apply for or to pursue
any application for any United States or foreign jurisdiction’s patents or
copyright registrations covering the Inventions assigned to the Company above,
then Consultant hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as Consultant’s agent and attorney in fact,
to act for and in Consultant’s behalf and to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents and copyright registrations with the same
legal force and effect as if executed by Consultant.

4. NON-COMPETE AND NON-SOLICITATION

During the terms of Consultant’s engagement and for a period of six (6) months
immediately following the termination or expiration of its engagement,
Consultant shall not directly or indirectly (i) carry on any business or
activity that competes directly or indirectly with the Company for a radius of
fifty (50) miles from the present location of the Company in Austin, Texas,
(ii) solicit or induce any employee or consultant of the Company to quit their
employment or cease doing business with the Company, or (iii) solicit any actual
or potential customer of the Company for any business that competes directly or
indirectly with the Company, unless Consultant is specifically authorized to do
(i), (ii) or (iii) with the prior written consent of the Company. Consultant
acknowledges that the restrictions set forth in this Section 4 are reasonable
and necessary for the proper fulfillment of its consulting obligations.

5. CONFLICTING OBLIGATIONS

Consultant certifies that Consultant has no outstanding agreement or obligation
that is in conflict with any of the provision of this Agreement, or that would
preclude Consultant from complying with the provision hereof, and further
certifies that Consultant will not enter into any such conflicting agreement.

6. TERM AND TERMINATION

(a) Term. This Agreement will commence on the Effective Date and will continue
in full force and effect for an initial term of six (6) months (the “Initial
Term”). This Agreement may be renewed by the Parties, for an additional
six-month (6-month) term, unless terminated pursuant to Section 6(b) below.

(b) Termination. Either Party may termination this Agreement for any reason or
no reason upon giving thirty (30) days’ prior written notice thereof to the
other Party, but in no event shall the Company terminate this Agreement during
the Initial Term. Any such notice shall be addressed to the other Party at the
address shown below and shall be deemed given upon delivery if personally
delivered, or forty-eight (48) hours after deposited in the United States mail,
postage prepaid, registered or certified mail, return receipt requested.

(c) Survival. Upon termination of this Agreement, all rights and duties of the
Parties toward each other shall cease except that:

 

4



--------------------------------------------------------------------------------

(i) the Company shall be obliged to pay, within thirty (30) days of the
effective date of termination, any amounts owing to Consultant for Services or
reimbursable travel expenses, if any, in accordance with the provision of
Section 1 (“Services and Consideration”) hereof; and

(ii) Sections 2 (“Confidentiality”), 3 (“Ownership”), 4 (“Non-Compete and
Non-Solicitation”), 8 (“Independent Contractor”) and 10 (“Arbitration and
Equitable Relief”) and such other provision that by their terms extend shall
survive termination of this Agreement.

7. ASSIGNMENT AND SUCCESSORS

Neither this Agreement nor any right hereunder or interest herein may be
assigned or transferred by Consultant without the express written consent of the
Company. The rights and obligations of the Company under this Agreement shall
inure to the benefit of, and shall be binding upon, the successors and assigns
of the Company. This Agreement shall be assignable by the Company in the event
of a merger or similar transaction in which the Company is not the surviving
entity, or of a sale of all or substantially all of the Company’s assets.

8. INDEPENDENT CONTRACTOR

The express intention of the Parties is that Consultant is an independent
contractor to the Company hereunder. Nothing in this Agreement shall in any way
be construed to constitute Consultant as an agent, employee or representative of
the Company, but Consultant shall perform the Services hereunder as an
independent contractor. Consultant agrees to furnish (or reimburse the Company
for) all tools and materials necessary to accomplish this Agreement, and shall
incur all expenses associated with performance without reimbursement from the
Company, except as expressly provided herein. Consultant acknowledges and agrees
that Consultant is obligated to report as income to all applicable taxing
authorities all compensation received by Consultant pursuant to this Agreement,
and Consultant agrees to and acknowledges the obligation to pay all
self-employment and other taxes thereon. Consultant further agrees to indemnify
and hold harmless the Company and its directors, officers, and employees from
and against all taxes, losses, damages, liabilities, costs and expenses,
including attorneys’ fees and other legal expenses, arising directly or
indirectly from (i) any negligent, reckless or intentionally wrongful act of
Consultant or Consultant’s assistants, employees or agents, (ii) a determination
by a court or agency that Consultant is not an independent contractor, or
(iii) any breach by Consultant or Consultant’s assistants, employees or agents
of any of the covenants contained in this Agreement.

9. BENEFITS

Consultant acknowledges and agrees and the Parties’ intent hereunder is that
Consultant receive no Company-sponsored benefits from the Company either as a
Consultant or an employee. Such benefits include, but are not limited to, paid
vacation, sick leave, medical insurance, and 401(k) participation. If Consultant
is reclassified by a state or federal agency or court as an employee, the
Company may elect to have Consultant become a reclassified employee, receiving
no benefits except those mandated by state or federal law, even if by the

 

5



--------------------------------------------------------------------------------

terms of the Company’s standard benefit plans in effect at the time of such
reclassification Consultant would otherwise be eligible for such benefits.

10. ARBITRATION AND EQUITABLE RELIEF

(a) Disputes. Except as provided in Section 10(d) below, the Company and
Consultant agree that any dispute or controversy arising out of, relating to or
in connection with the interpretation, validity, construction, performance,
breach or termination of this Agreement shall be settled by binding arbitration
to be held in Austin, Texas in accordance with the Commercial Arbitration Rules,
supplemented by the Supplemental Procedures for Large Complex Disputes, of the
American Arbitration Association as then in effect (the “Rules”). The arbitrator
may grant injunctions or other relief in such disputes or controversy. The
decision of the arbitrator shall be final, conclusive and binding on the parties
to the arbitration. Judgment may be entered on the arbitrator’s decision in any
court of competent jurisdiction.

(b) Consent to Personal Jurisdiction. The arbitrator(s) shall apply Texas law to
the merits of any dispute or claim, without reference to conflicts of law rules.
Consultant hereby consents to the personal jurisdiction of the state and federal
courts in Texas for any action or proceeding arising from or relating to this
Agreement or relating to any arbitration in which the Parties are participants.

(c) Equitable Relief. The Parties may apply to any court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
interim or conservatory relief, as necessary, without breach of this arbitration
provision and without abridgment of the powers of the arbitrator. Consultant
further agrees, for the purposes of this Sections 10(a) and 10(c) of this
Agreement, that any breach of the covenants set forth in Sections 2
(“Confidentiality”), 3 (“Ownership”) and 4 (“Non-Compete and Non-Solicitation”)
of this Agreement would cause the Company irreparable injury for which it would
not have an adequate remedy at law. Accordingly, Consultant agrees that if
Consultant breaches Sections 2 (“Confidentiality”), 3 (“Ownership”), or 4
(“Non-Compete and Non-Solicitation”) of this Agreement, the Company will be
entitled, in addition to any other right or remedy available, to temporary or
preliminary equitable relief (including, but not limited to, a temporary
restraining order or a preliminary injunction) from a court of competent
jurisdiction restraining such breach or threatened breach and final and
permanent equitable relief (including, but not limited to, the granting of a
permanent injunction and the ordering of specific performance) from the
arbitrator restraining such breach or threatened breach.

(d) Acknowledgment. CONSULTANT HAS READ AND UNDERSTANDS THIS SECTION 10
(“ARBITRATION AND EQUITABLE RELIEF”), WHICH DISCUSSES ARBITRATION. CONSULTANT
UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, CONSULTANT AGREES TO SUBMIT ANY
CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE
INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
HEREOF, TO BINDING ARBITRATION, EXCEPT AS PROVIDED IN SECTION 10(c), AND THAT
THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF CONSULTANT’S RIGHT TO A JURY
TRIAL AND RELATES TO THE RESOLUTION

 

6



--------------------------------------------------------------------------------

OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE RELATIONSHIP BETWEEN THE PARTIES.

11. GOVERNING LAW

This Agreement shall be governed by the internal substantive laws, but not the
choice of law rules, of the State of Texas.

12. ENTIRE AGREEMENT; AMENDMENT

This Agreement is the entire agreement of the Parties and supersedes any prior
agreements between them, whether written or oral, with respect to the subject
matter hereof. No waiver, alteration, or modification of any of the provisions
of this Agreement shall be binding unless in writing and signed by duly
authorized representatives of the Parties.

13. ATTORNEYS’ FEES

In any court action at law or equity that is brought by one of the Parties to
enforce or interpret the provisions of this Agreement, the prevailing Party will
be entitled to reasonable attorneys’ fees and other legal expenses, in addition
to any other relief to which that Party may be entitled.

14. SEVERABILITY

If one or more of the provisions in this Agreement are deemed void by law, then
the remaining provisions will continue in full force and effect.

15. TITLES AND SUBTITLES

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

[Signatures appear on immediately following page.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

           

VERMILLION, INC.

12117 Bee Caves Road

Building Three, Suite 100

Austin TX 78738

By:  

/s/ Gail S. Page

    By:  

/s/ Bruce A. Huebner

Name:   Gail S. Page     Name:   Bruce A. Huebner Title:   Consultant     Title:
  Interim President and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

1. Description of Services

Consultant shall provide Services upon the Company’s request from time to time,
which are anticipated to include, without limitation, advice and recommendations
with respect to the development and commercialization of the Company’s existing
and future diagnostic tests, including, without limitation, OVA1, OVA2 and PAD
tests, and managing and developing relationships with existing and future
collaborators and partners (including Quest Diagnostics Incorporated) and
advocacy of OVA1. Consultant shall provide any additional Services upon the
Company’s request from time to time. Consultant will provide services in Austin,
Texas and will travel as needed, including to collaborator and partner
locations, academic medical centers, banking and other conferences, and other
locations as necessary or advisable in performance of Consultant’s duties.

2. Compensation

(a) An $18,000 per month retainer shall be paid on the date hereof and on each
monthly anniversary thereafter until this Agreement expires or is terminated in
accordance with Sections 6(a) or 6(b) hereof, which amount shall be
consideration for Consultant’s providing forty-eight (48) hours per month in the
performance of the Services during the month following the due date of any such
retainer payment. For any Services in excess of the first forty-eight (48) hours
per month of Services provided during the month following the due date of any
such retainer payment, the Company shall pay Consultant for the Services
provided at the rate of $250 per hour, prorated for any partial hours. The
Parties agree that Consultant will provide a minimum of forty-eight (48) hours
per month during the term hereof in the performance of the Services, but will
not be required to provide more than ninety-six (96) hours per month during the
term hereof in the performance of the Services.

(b) The Company will reimburse Consultant for all approved reimbursable travel
expenses pursuant to Section 1(b) of this Agreement.

 

A-1